Case: 09-60820     Document: 00511261732          Page: 1    Date Filed: 10/13/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          October 13, 2010
                                     No. 09-60820
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

PABLO TIBURCIO MORALES PEREZ,

                                                   Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL

                                                   Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A022 788 289


Before KING, BENAVIDES, and ELROD, Circuit Judges.
PER CURIAM:*
        Pablo Tiburcio Morales Perez (Morales), a native and citizen of Cuba,
petitions this court to review the decision of the Board of Immigration Appeals
(BIA) dismissing his appeal from an Immigration Judge’s (IJ) denial of his
application for asylum, withholding of removal, and relief under the Convention
Against Torture. Morales argues that his forced participation in the Mariel
boatlift constitutes past persecution and contends that he was persecuted by
Cuban authorities because of his political opinions and his status as a military

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-60820   Document: 00511261732 Page: 2        Date Filed: 10/13/2010
                                No. 09-60820

deserter. He does not argue that he should have been granted withholding of
removal or relief under the Convention Against Torture.
      Morales did not argue to the IJ or the BIA that he was persecuted by being
forced to leave Cuba in the Mariel boatlift. As this issue is unexhausted, we lack
jurisdiction to consider it. See Omari v. Holder, 562 F.3d 314, 317-19 (5th Cir.
2009); Wang v. Ashcroft, 260 F.3d 448, 452-53 (5th Cir. 2001); 8 U.S.C.
§ 1252(d)(1).   Morales has abandoned any argument concerning the BIA’s
determination that he failed to demonstrate past persecution or a likelihood of
future persecution by failing to brief the issue on appeal. See Soadjede v.
Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003).
      Accordingly, the petition for review is DISMISSED FOR LACK OF
JURISDICTION IN PART and DENIED IN PART.




                                        2